               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

MARILYN AGEE,                        )
                                     )
           Plaintiff,                )
                                     )
     v.                              )     CASE NO. 1:18-CV-116-WKW
                                     )
DEPARTMENT OF THE ARMY,              )
and MARK T. ESPER, Secretary         )
of the Army,                         )
                                     )
           Defendants.               )

MARILYN AGEE,                        )
                                     )
           Plaintiff,                )
                                     )
     v.                              )     CASE NO. 1:18-CV-473-WKW
                                     )
DEPARTMENT OF THE ARMY,              )
and MARK T. ESPER, Secretary         )
of the Army,                         )
                                     )
           Defendants.               )

                                  ORDER

     On November 20, 2018, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 44.) Upon an independent

review of the record and upon consideration of the Recommendation, it is

ORDERED that the Recommendation (Doc. # 44) is ADOPTED and that this case

is DISMISSED without prejudice.
         Additionally, Plaintiff responded to Defendants’ Motion to Dismiss by filing

a document she titled Motion Not to Dismiss Case (Doc. # 41). Defendants’ motion

was filed pursuant to Rules (12)(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure, but there is no procedural rule that allows a motion not to dismiss the

case.     Instead, this purported motion is properly construed as a response to

Defendants’ motion. The Clerk of the Court is DIRECTED to construe Plaintiff’s

purported motion (Doc. # 41) as a response to Defendants’ Motion to Dismiss (Doc.

# 38).

         A separate final judgment will be entered.

         DONE this 17th day of December, 2018.

                                             /s/ W. Keith Watkins
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                           2
